Citation Nr: 1734450	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-21 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, status post-open reduction internal fixation (ORIF) and total knee arthroplasty (TKA).

3.  Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active Naval service from April 1976 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey that, in pertinent part, denied the benefits sought on appeal.

In June 2015, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a current bilateral knee disorder had its onset in active service or is otherwise related to active service.

2.  The preponderance of the evidence is against a finding that either a current lumbar spine disorder, to include arthritis, had its onset in active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2016).

2.  The requirements for entitlement to service connection for a left knee disorder, status post-ORIF and TKA, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for a lumbar spine disorder, including DDD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the August 2011 rating decision, via a November 2010 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative has asserted any notice error or cited and specific prejudice as a result.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA and VA treatment records, including the Compensation and Pension examination reports, and the records related to grant of disability benefits by the Social Security Administration (SSA), are in the claims file.  Further, the Board remanded the case to obtain additional records and for additional medical assessment.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

In his formal application for VA compensation and in a later written submission, the Veteran asserted that his knee and back disabilities are due to duties he performed while in active service.  Specifically, that he worked on his hands and knees chipping tile and grout, and also used a jack hammer while the vessel on which he was assigned was in drydock.  Additionally, in the June 2016 remand, the Board indicated that a concession was in order as concerned the consistency of the Veteran's assertions with the place and circumstances of his service under 38 U.S.C.A. § 1154(a).  In this regard it is noted that a remand is not a decision.  See 38 U.S.C.A. § 7252; 38 C.F.R. § 20.1100(b) ("A remand is in the nature of a preliminary order and does not constitute a final decision of the Board.").  Furthermore, review of the evidence of record, to include that added while the case was on remand, indicates that such a concession is not appropriate.  The Board will explain why so, next.

Initially, regarding the first element of service connection, the Board notes that the Veteran has been diagnosed with right knee osteoarthritis with left knee surgery and degenerative arthritis of the spine as reflected in the 2015 VA examination reports.

STRs do not note any entries related to complaints, findings, or treatment for, a knee or back disorder.  The February 1981 Report of Medical Examination For RELAD reflects that the Veteran's spine and other musculoskeletal system, and lower extremities were assessed as normal.  He was deemed physically qualified for release from active duty.  (12/08/2010 STR-Medical, 12th Entry, p. 4).  

Additionally, the competent evidence weighs against a finding that either knee or lumbar spine arthritis manifested to at least a compensable degree within one year of separation from active service.

The December 2015 VA examination report reflects that the examiner opined that it was not at least as likely as not that either the knee or low back disorder had onset in active service or is otherwise causally connected to active service.  (12/01/2015 C&P Exam-DBQ Opinion, p. 4).  The rationale for the examiner's conclusion included no evidence of any major injury in service that would have caused a chronic back or knee injury; the Veteran had a major left knee injury in 2009; and, the Veteran age and obese, which also affect his back and knees.  Id.

The Board finds that the examiner's opinion is fully supported by the evidence of record, to include review of his STRs and consideration of post-service competent evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For these reasons, the Board finds it highly probative and assigns it significant weight.

Private treatment records dated in May 2010 note that while vacationing outside the U.S. in 2009, the Veteran sustained a severe traumatic left knee injury of tibial plateau fractures secondary to a motor vehicle accident (MVA) while he was riding a motor scooter.  Treatment required open reduction internal fixation (ORIF).  Those records also note the development of arthritis in the left knee.  (01/19/2011 Medical Treatment-Non-Government Facility, p. 11)  The Veteran eventually required a left TKA in 2012.  (10/31/2015 Medical Treatment-Government Facility, p. 13)  The December 2015 VA examination report notes that X-rays showed arthritic changes in the right knee.  Neither the private records related to the left knee treatment nor the records generated for the SSA note any report by the Veteran that he sustained any type in-service injury, or that his symptoms dated back to active service.  (01/19/2011 Medical Treatment-Non-Government Facility; 11/06/2015 Correspondence, 7th Entry).

The private chiropractic records note that the Veteran reported that his low back pain started in 1980, and that he denied any specific prior trauma.  (11/06/2015 Correspondence, 4th Entry, p. 9)  The Board also notes that a number of the private treatment entries note that the Veteran injured his knee and back in the 2009 MVA.  (11/06/2015 Correspondence, 7th Entry, p. 60)  Again, none of the cited entries note that the Veteran reported or claimed any in-service event or injury.

As concerns the Veteran's assertions of rigorous duties while his vessel was in drydock, the Board finds that the evidence of record weighs against a finding that such is not credible.  The Veteran's military personnel records reflect that he was a mess attendant or cook while in active service, and that he served aboard the USS Niagara Falls (AFS-3).  (See DD Form 214, 03/22/1984)  The official history for the vessel does not indicate that it went into drydock during the Veteran's service.  See https://www.history.navy.mil/research/histories/ship-histories/danfs.html.  The closest point in time for drydocking was 1983.  See, e.g., https://commons.wikimedia.org/wiki/File:USS_Niagara_Falls_(AFS-3)_in_dry_dock_c1983.jpg.  The Board also notes that after entry into the VA health system, the Veteran reported in November 2010 that he was a cook, and that he cleaned tile floors as part of his duties.  (01/12/2011 Medical Treatment-Government Facility, p. 3)  One generally would not interpret cleaning tile floors as including chipping or using a jack hammer.  Mental health entries also note the Veteran's distress from his prolonged recovery from the left knee injury and his protracted unemployment, as he had been accustomed to stable employment.  (08/16/2011 Medical Treatment-Government Facility)  This raises the specter of a motive for secondary gain and diminishes the credibility of the in-service injury/event.  Even if the Veteran did experience some unspecified knee or back pain in active service that was not documented, there is no evidence of a diagnosed knee or back disorder at separation.  As the Veteran's knees and spine were examined and found to be clinically normal, the Board finds this contemporaneous competent medica evidence weighs against the credibility of the in-service event/injury.  Indeed, pain alone is not a disorder; there must be a diagnosed disorder associated with pain.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board also notes the Veteran's statements to the effect that his bilateral knee disorders and spine disorder began in service.  The Board finds that the Veteran is a layperson when it comes to etiology of an orthopedic injury or disease process, such as arthritis.  The Board finds the Veteran's statement(s) in this regard is outweighed by the competent medical evidence of record, to include the 2015 VA examination report.  

Hence, in light of all of the above, the Board finds that the preponderance of the evidence is against both claims on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability, status post- ORIF and TKA is denied.

Service connection for a low back disability, to include lumbar DDD, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


